Citation Nr: 0022112	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



REMAND

The veteran, who had active service from December 1940 to 
December 1943, died in March 1991.

This appeal arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  It is herein noted that, with 
respect to the appellant's claim for service connection for 
the cause of the veteran's death, the RO found, in an August 
1999 supplemental statement of the case, that new and 
material evidence had been submitted and her claim should to 
be reopened.

The current record shows that the claim for dependency and 
indemnity compensation benefits was received from the 
appellant in May 1998.  In that claim form the appellant 
responded that she was claiming that the cause of the 
veteran's death was due to service.  It is noted that she did 
not complete the portion of the application pertaining to 
death pension benefits, indicating that the claim was a "DIC 
CLAIM ONLY."  In a letter received in October 1998 the 
appellant indicated that she believed that the veteran began 
smoking in service and that, although he quit smoking in 
1982, he had coughing spells and trouble breathing until the 
day he died.

The RO, in both the aforementioned rating decision and in the 
statement of the case issued to the appellant in December 
1998, declined to consider the appellant's claim for service 
connection for the cause of the veteran's death as related to 
the use of tobacco products.  The RO concluded that the 
appellant's statement regarding the veteran's smoking was 
received after June 10, 1998, the date as of which 
38 U.S.C.A. § 1103 was revised to prohibit establishment of 
service connection for death on the basis that disease was 
attributable to the use of tobacco products in service.  This 
conclusion by the RO was reiterated in supplemental 
statements of the case issued in November 1999 and June 2000.
The appellant's representative, in a June 2000 statement, 
indicated that, as the appellant's dependency and indemnity 
compensation claim was filed and received prior to June 10, 
1998, the claim for nicotine dependence was viable.  The 
Board of Veterans' Appeals (Board), after reviewing the 
record, concludes that, as the May 1998 claim received from 
the appellant was for service connection for the cause of the 
veteran's death, the fact that she did not refer to smoking 
in service as a possible cause until after June 10, 1998, 
does not preclude her from availing herself of the law and 
regulations in effect as of the date the May 1998 application 
was received.  Accordingly, pursuant to Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the appellant's claim must be 
REMANDED to the RO for the following action:

1.  The RO should re-adjudicate the 
appellant's claim for service 
connection for the cause of the 
veteran's death; the law and 
regulations which were in effect 
previous to June 10, 1998, 
pertaining to the establishment of 
service connection for death on the 
basis that disease was attributable 
to the use of tobacco products in 
service must be applied.

2.  If the determination made 
remains unfavorable to the 
appellant, a supplemental statement 
of the case, which includes all 
relevant law and regulations, should 
be provided to the appellant and her 
representative.  They should be 
afforded the appropriate period of 
time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the appellant until she receives 
further notice.  The purpose of this REMAND is to ensure due 
process.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



